 N. J. MAcDONALD&SONS, INC.WE WILLgive employeesLarrySquires and-Robert Solomonbackpay.67WHITE FURNITURECOMPANY,Employer.Dated-------------------By------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of post-ing, and must not be altered,defaced, or coveredby any othermaterial.If employees have any question concerning this notice or compliance with its.provisions,they may communicatedirectly with the Board'sRegional Office, 1831Nissen Building,310 West FourthStreet,Winston-Salem, North Carolina, Telephone-No. 723-2911.N. J. MacDonald&Sons, Inc.andLocal 3126, United Brother-hood of Carpenters and Joiners of America,AFL-CIO.No. 1-CA-4896.October 8,1965DECISION AND ORDERUpon a charge duly filed on February 16, 1965, by Local 3126,.United Brotherhood of Carpenters and Joiners of America, AFL-CIO, herein called the Union, against N. J. MacDonald & Sons, Inc.,.herein called Respondent, the General Counsel for the National LaborRelations Board, by the Regional Director for Region 1, issued andserved upon the parties a complaint and notice of hearing. The com-plaint alleges that Respondent had engaged in and was engaging inunfair labor practices affecting commerce within the meaning of Section 8 (a) (5) and(1) of the National Labor Relations Act, as amended..With respect to the unfair labor practices the complaint alleges, insubstance, that on or about May 18, 1964, a majority of the employees.of Respondent in an appropriate unit designated the Union as theirrepresentative for the purposes of collective bargaining with Respondent; that, at all times since, the Union has been the collective-bargain-ing representative of the unit employees; and that on February 16;1965, and at all times thereafter, Respondent did refuse and continuesto refuseto bargain with the Union.On May 27, 1965, Respondent filed its answer to the complaintadmitting certain jurisdictional and factual allegations and the refusalto bargain with the Union, but denying that the Union represents amajority of the unit employees and that it has committed any unfairlabor practices.Respondent's answer alleges affirmatively that on orabout January 25, 1965, it received a written statement signed' by amajority of the employees in the unit stating that they did not wantthe Union to represent them as their -bargaining agent, and that inview of this fact Respondent refused thereafter to recognize and bar-gain with the Unionas the exclusiverepresentative of the employeesin the unit.'155 NLRB No. 13.212-809-66-vol. 155-6 68DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn July 8, 1965, all the parties filed a joint motion to transfer thisproceeding to the Board and a stipulation of facts. The parties stipu-lated that they waived a hearing before a Trial Examiner and the issu-ance of a Trial Examiner's Decision, and that they desired to submitthis case for findings of fact, conclusions of law, and order directly tothe Board.They agreed that the charge, complaint, and answer,together with the "stipulation of facts," constitued the entire recordin this case.Thereafter, on July 12, the Board issued an order grant-ing motion, approving stipulation, and transferring proceeding tothe Board.The General Counsel and Respondent have filed briefswith the Board.Pursuant to the provision of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Jenkins and Zagoria].Upon the basis of the stipulation of the parties, the briefs, and theentire record in this case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF RESPONDENTRespondent, a Massachusetts corporation, maintains its principaloffice and place of business in Braintree, Massachusetts, where it isengaged in the manufacture, sale, and distribution of kitchen cabinetsand related products.Respondent annually receives at its Braintreeplant goods and materials valued in excess of $50,000, which originateoutside the Commonwealth of Massachusetts, but which Respondentpurchases from enterprises located in Massachusetts.Respondentadmits, and we find, that Respondent is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.We further findthat it will effectuate the purposes of the Act to assert jurisdictionherein.It.THE LABOR ORGANIZATION INVOLVEDLocal 3126,United Brotherhood of Carpenters and Joiners ofAmerica,AFL-CIO,is a labor organization within the meaning ofSection 2(5) of the Act.M. THEAPPROPRIATE UNITWe find, in accordance with the stipulation of the parties, that thefollowing unit is appropriate for purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.All production, maintenance, and shipping and receiving employeesof Respondent at its Braintree, Massachusetts, plant, excluding officeclerical employees, professional employees, salesmen, installers, guards,watchmen, and supervisors as defined in the Act. N. J. MACDONALD & SONS, INC.69W. THE ALLEGED UNFAIR LABOR PRACTICESA. The factsThe Union has never been certified as bargaining representative ofemployees in the above-described unit.However, on or about May 18,1964, a majority of the unit employees designated the Union as theircollective-bargaining representative, a'id on or about May 19, 1964,the Union requested recognition and bargaining.The Union filed unfair labor practice charges on May 15 and June 2,4, and 12, 1964, in Case No. 1-CA-4598, and a charge and amendedcharges on June 12 and 16 and July 10, 1964, in Case No. 1-CA-4646,alleging that Respondent had violated Section 8(a) (1), (2), (3), and(5) of the Act.On August 13, 1964, the Regional Director approveda settlement agreement in the above cases by which Respondent agreed,inter alia,that upon request it would bargain collectively with theUnion as the exclusive representative of employees in the appropriateunit described above.Thereafter, pursuant to the Union's request, bargaining commencedon September 7, 1964.Between September 7 and January 12, 1965,the Union and Respondent met in nine bargaining sessions.At theUnion's request, the last threesessionswere held at the Massachusettsstatehouse before the State mediation board.Each of the meetings produced agreement on various contractitems.'At the January 12 meeting, after Respondent had agreed topay $8 monthly into the Union's welfare fund and to a 1-year contractterm, all that remained in dispute were the amount of a wage increaseand a union-security provision. The Union had requested a union-shopclause, and Respondent had proposed a maintenance-of-membershipclause.The Union had asked fora 10-cent-per-hour wage increase, andRespondent had offered 5 cents. At the close of this meeting the Unionrequested that Respondent submit a written contract embodying allthe terms agreed to.The Union stated that if the proposed contractlanguage was satisfactory, it would consider Respondent's final offersas to wages and union security and would submit the proposal to theemployees for their approval.The next meeting was scheduled by theState mediator for February 16, at the offices of the State mediationboard.Respondent submitted the written contract to the Union onJanuary 20.On January 21, 1965, the Regional Director advised the parties byletter that Respondent had satisfactorily complied with the provisionsof the above-mentioned settlement agreement and that thecase wasclosed conditioned upon the continued observance of the terms of thesettlement agreement.1 On November 10, 1964,the Union filed a charge alleging that Respondent"since on orabout August 13, 1964,and at all times thereafter.had failed and refused to bar-gain collectively in good faith...."The charge was withdrawn on December 17, 1964. 70DECISIONSOF NATIONALLABOR RELATIONS BOARDOn January 25, 4 days later, a petition signed by 11 of the 13 unitemployees was presented to Respondent.The petition stated : "We,the undersigned of N. J. MacDonald & Sons do not want the UnitedBrotherhood of Carpenters and Joiners of America, Local 3126 to rep-resent us as our bargaining agent." Thereafter, at the time of the nextscheduled bargaining session on February 16, Respondent informedthe Union it would not bargain further, contending, on the basis of theabove petition, that the Union no longer represented a majority of theunit employees.Respondent continues to refuse to bargain with theUnion.On February 24, 1965, Respondent filed a petition for an election inthe above-described unit.Pursuant to an agreement between Respond-ent and the Union that an election be conducted on April 28, 1965,Respondent on April 15, 1965, executed a stipulation for certificationupon consent election; the Union thereafter declined to enter into thisconsent-election stipulation.The unfair labor practice charge hereinwas dismissed by the Regional Director on March 25, 1965.TheUnion's appeal from the Regional Director's refusal to issue a com-plaint was sustained by the General Counsel on May 3, 1965. The rep-resentation petition was dismissed by the Regional Director on May 10,1965.2B. Contention of the partiesThe General Counsel contends that Respondent was, at the time ofthe refusal to bargain, under a duty to bargain as the 6 months from theexecution of the settlement agreement to the refusal was not a reason-able period of time in which to effectuate the bargaining provision ofthe settlement agreement, particularly as no impasse had been reachedin the bargaining.The General Counsel urges that the fact thatRespondent might now have a good-faith doubt as to the Union'smajority is no defense in the circumstances of this case.Respondent argues that it was justified in its refusal to bargain onthe basis of its good-faith doubt as to the Union's majority resultingfrom the employees' petition as it had bargained in good faith for 6months-a reasonable period in its view-with no agreement reached-on a contract.Respondent contends that its bargaining obligation-under the settlement agreement continued only until the RegionalDirector determined that the bargaining provision had been compliedwith.C. ConclusionsThe issue in this case is whether Respondent was obligated underthe Act to continue to bargain with the Union after it received theemployees' petition. In order to resolve this issue, we must determine2 The General Counsel objects to the admissibility of the facts concerning the RMpetition and the charge on the ground that they are not relevant to this proceeding. Theobjectionis overruled. N. J. MACDONALD &- SONS, INC.71whether a reasonable period of time had elapsed from the date of exe-cution of the settlement agreement to the refusal to bargain.As theBoard stated inPoole Foundry and Machine Company,95 NLRB 34,36, enfd. 192 F. 2d 740 (C.A. 4), cert. denied 342 U.S. 954:It is well settled that after the Board finds that an employer hasfailed in his statutory duty to bargain with a union, and orders theemployer to bargain, such an order must be carried out for a rea-sonable time thereafter without regard to whether or not there arefluctuations in the majority status of the union during thatperiod .... Similarly, a settlement agreement containing a bar-gaining provision, if it is to achieve its purpose, must be treatedas giving the parties thereto a reasonable time in which to concludea contract.The determination of what constitutes "a reasonable time" dependsupon the particular circumstances involved.What is reasonable in onecase may not be so in another. Thus, the Board has held that wherethe parties had reached a bargaining impasse, and 2 months had elapsedfrom the time of the execution of the settlement agreement to therefusal to bargain, this was "a reasonable time." 3 But, where the par-ties had not reached an impasse in negotiations, 6 months was held notto be "a reasonable time." dHere, it does not appear that the parties had ever before negotiateda collective-bargaining contract.The Union and Respondent met innine bargaining sessions over a 6-month period after the execution ofthe settlement agreement during which progress was made in reachingan agreement.At the last bargaining session preceding the refusal tobargain, all that remained in dispute were the amount of wage increaseand a union-security provision.No indication was given at this or atany other time that an impasse had been reached in the negotiations.Indeed, it appears that such substantial progress had been made at thetime of the refusal to bargain that the parties had reduced their agree-ment to writing, and the Union had announced that it would submitRespondent's offers on the wage increase and union security, the lastissues in dispute, to the employees for their approval.And the partieshad agreed to meet again. To say, as Respondent contends, that the6 months during which it bargained was a reasonable period would beto ignore completely the fruitful negotiations during those months. Itwould ignore, also, the fact that these were negotiations for an initialcontract which usually involve special problems, such as in the formu-lation of contract language, which are not present if a bargaining rela-8 The Daily Press, Incorporated,112 NLRB 1434, 1441-1442.+H. E. FletcherCo., 131 NLRB 474;Consolidated Textile Company, Inc. (Ella Divi-sion),106 NLRB 580. Accord:Stant Lithograph, Inc.,131 NLRB 7, 8, affil.per curtain297 F. 2d 782 (C.A.D.C.) ;Frank Becker Towing Company Detroit Marine Towing L O,L,Company,151 NLRB 466. 72DECISIONS OF NATIONAL LABOR RELATIONS BOARDtionship has been established over a peiiod of years and one or morecontracts have been previously executed.Accordingly, we find that areasonable time had not elapsed after the effective date of the settle-ment agreement when Respondent refused to bargain with the Union.Respondent relies upon the Regional Director's letter of January 21to the effect that Respondent had complied with the provisions of thesettlement agreement and that the case was closed. Respondent arguesthat the letter demonstrates that the bargaining provision in the settle-ment agreement had no further effect after January 21, 1965.We donot agree.We note that the Regional Director conditioned the closingof the case upon the continued observance of the terms of the settlementagreement.Thus, this letter did no more than find that as of Janu-ary 21 Respondent was bargaining in good faith with the Union, afinding with which we do not disagree. The letter clearly indicated,however, that Respondent was under a continuing duty to observe thebargaining provision of the settlement agreement after January 21.6In reaching the result herein, we have considered the petition sub-mitted by the unit employees indicating that they no longer desired tobe represented by the Union.We believe, nevertheless, that it wouldnot be conductive to industrial peace and stable labor relations to allowan employer to rely on such employee dissatisfaction in refusing tobargain with a union which is the employees' statutory bargaining rep-resentative, at a time when an election among the employees is not war-ranted.6As the Fourth Circuit Court of Appeals has said in thePoolecase :An entire structure or course of future labor relationships maywell be bottomed upon the binding effect of a status fixed by theterms of a settlement agreement. If a settlement agreement is tohave real force, it would seem that a reasonable time must beafforded in which a status fixed by the agreement is to operate.Otherwise, settlement agreements might indeed have little practi-cal effect as an amicable and judicious means to expeditious dis-posal of disputes arising under the terms of the Act.7Accordingly, we find that on February 16, 1965, Respondent refused,and continues to refuse, to bargain with the Union in violation of Sec-tion 8(a) (5) and(1) of the Act.5H. E. Fletcher Co , supra,483-484.Armco Drainage & Metal Products, Inc.,116NLRB 1260, andRuffalo'8 Trucking Service, Inc.,114 NLRB 1549, cited by Respondent,are distinguishable on their facts. InArmco,the Regional Director determined that thecompany had "fully complied," and then only after the union had informed the RegionalDirector the company was "in compliance" with the Board's Order. The Regional DirectorinBuffalo'sclosed the case only after he had found that the union's conduct during theperiod of bargaining evidenced a lack of good faith in consummating a contract6 SeeRay Brooks v. N.L.R.B.,348 U.S. 96, 1037 Poole Foundry and Machine Company v. N.L.R.B.,192 F. 2d 740, 73 (C.A. 4), cert.denied 842 U.S. 954. N. J. MAcDONALD & SONS, INC.73V. THE EFFECT OF THE UNFAIR LABOR PRACTICES ON COMMERCEThe acts of Respondent set forth in section IV, above, occurring inconnection with its operations described in section I, above, have aclose, intimate, and substantial relation to trade, traffic11 and commerceamong the several States, and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.VI. THE REMEDYHaving found that Respondent has engaged in unfair labor prac-tices within the meaning of Section 8(a) (5) and (1) of the Act, weshall order that it cease and desist therefrom and, upon request, bargaincollectively with the Union as the exclusive representative of all em-ployees in the appropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.CONCLUSIONS OF LAW1.N. J. MacDonald & Sons, Inc., is engaged. in commerce within themeaning of Section 2(6) and (7) of the Act.2.Local 3126, United Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.3.All production, maintenance, and shipping and receiving employ-ees of Respondent at its Braintree plant, excluding office clericalemployees, professional employees, salesmen, installers, guards, watch-men, and supervisors as defined in the Act, constitute a unit appropri-ate for the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act.4.The Union is, and at all times since May 18, 1964, has been, theexclusive representative of the employees in the appropriate unitwithin the meaning of Section 9 (a) of the Act.5.By refusing to recognize and bargain with the Union on and afterFebruary 16, 1965, Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(a) (5) of the Act.6.By the acts described in paragraph 5, above, Respondent hasengaged in unfair labor practices within the meaning of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2(6) and (7) ofthe Act.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby orders that 74DECISIONS OF NATIONAIL LABOR RELATIONS BOARDRespondent, N. J. MacDonald & Sons, Inc., Braintree, Massachusetts,its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Refusing to recognize and bargain with Local 3126, UnitedBrotherhood of Carpenters and Joiners of America, AFL-CIO, as theexclusive representative of its employees in the above-described appro-priate unit.(b) In any like or related manner interfering with, restraining, orcoercing employees in the exercise of their rights guaranteed by Sec-tion 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request bargain collectively with the above-named Unionas the exclusive bargaining representative of the employees in theappropriate unit, with respect to rates of pay, wages, hours of work,or other terms and conditions of employment, and, if an understandingis reached, embody such understanding in a signed agreement.(b)Post at its Braintree,Massachusetts, plant, copies of theattached notice marked "Appendix." 8Copies of said notice, to befurnished by the Regional Director for Region 1, shall, after being dulysigned by the Company's representative, be posted by the Companyimmediately upon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, including all placeswhere notices to its employees are customarily posted.Reasonablesteps shall be taken by the Company to insure that said notices are notaltered, defaced, or covered by any other material.(c)Notify the Regional Director for Region 1, in writing, within10 days from the date of this Decision and Order, what steps have beentaken to comply herewith.8 In the event that this Order is enforced by a decree of a United States Court of Ap-peals, there shall be substituted for the words"a Decision and Order" the words "aDecree of the United States Court of Appeals,Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT refuse to bargain collectively with Local 3126,United Brotherhood of Carpenters and Joiners of America, AFL-CIO, as the exclusive representative of the employees in the bar-gaining unit described below.WE WILL NOT in any like or related manner interfere with-,restrain, or coerce our employees in the exercise of their rightsguaranteed by Section 7 of the Act. BIG BEAR STORESCOMPANY75WE WILL, upon request, bargain With the above-named Unionas the exclusive, representative of all employees in the bargainingunit described below with respect to rates of pay, wages, hours ofemployment, and other terms and conditions of employment, and,if an understanding is reached, embody such understanding in asigned agreement.The bargaining unit is:All production, maintenance, and shipping and receivingemployees of N. J. MacDonald & Sons, Inc., at its Braintreeplant, excluding office clerical employees, professional em-ployees, salesmen, installers, guards, watchmen, and super-visors asdefined in the Act.All of our employees are free to become or remain, or refrain frombecoming or remaining, members of any labor organization, except asthat right may be affected by an agreement requiring membership in alabor organization as a condition of employment, as authorized inSection 8(a) (3) of the Act, as modified by the Labor-ManagementReporting and Disclosure Act of 1959.N. J. MACDONALD & SONS, INC.,Employer.Dated----------------By------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the dateof posting, and must not be altered, defaced, or covered by any othermaterial.Employees may communicate directly with the Board's RegionalOffice, Boston Five Cents Saving Bank Building, 24 School Street,Boston, Massachusetts, Telephone No. 223-3358. if they have any ques-tions concerning this notice or compliance with its provisions.Big Bear Stores CompanyandFood Store Employees UnionLocal#347, AmalgamatedMeat Cuttersand Butcher Work-men of North America,AFL-CIO.Cases Nos. 9-CA-3273 and9-CA-3365.October 8, 1965DECISION AND ORDEROn June 22, 1965, Trial Examiner Thomas A. Ricci issued his Deci-sion in the above-entitled proceeding, finding that the Respondent hasengaged in and is engaging in certain unfair labor practices and recom-mending that it cease and desist therefrom and take certain affirmativeaction, asset forth in the attached Trial Examiner's Decision.He also155 NLRB No. 15.